EXHIBIT 10.9

Execution Copy

Second confirmation and amendment agreement dated April 20, 2012

relating to the

Swiss Security Agreement dated April 28, 2010

As confirmed and amended by the confirmation and amendment

agreement dated October 7, 2011

between

GrafTech Switzerland S.A. (formerly UCAR SA)

as Assignor

and

JPMorgan Chase Bank, N.A.

as Assignee



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

Table of Contents

 

1. Interpretation

     4   

2. Amendment to the 2010 Security Agreement and the 2011 Confirmation to the
Security Agreement

     4   

3. Confirmation relating to the security interest created under the 2010
Security Agreement and continuing security interest

     5   

4. Continuation of the 2010 Security Agreement, as confirmed and amended by the
2011 Confirmation to the Security Agreement

     8   

5. Law and Jurisdiction

     8   

5.1. Governing Law

     8   

5.2. Jurisdiction

     8   

6. Schedule 1: Current Bank Accounts

  

7. Schedule 2: Current Assigned Receivables

  

 

2



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   

 

This Second Confirmation and Amendment agreement to the Swiss Security Agreement
(this “Agreement”) is made as of April 20, 2012 by and between

GrafTech Switzerland S.A., a company limited by shares organised and
incorporated under the laws of Switzerland, having is registered office at 1
Route de Renens, 1030 Bussigny-près-Lausanne, Switzerland;

hereinafter the “Assignor”

and

JPMorgan Chase Bank, N.A., a United States national banking association acting
through its office at 383 Madison Avenue, New York 10179, USA;

hereinafter the “Assignee”.

WHEREAS

 

  A. Under an Amended and Restated Credit Agreement dated as of April 20, 2012
(the “2012 Credit Agreement”), made inter alia, between the Assignor, the
Assignee, as Administrative Agent and Collateral Agent, and the Lenders party
thereto, the Assignor, among others, has requested the Assignee, in its capacity
as Administrative Agent, upon the authorization and instruction of the Lenders
as provided in Section 9.19(g) of the existing amended and restated credit
agreement, dated as of October 7, 2011 (the “2011 Credit Agreement”), to amend
and restate the 2011 Credit Agreement to continue and modify the credit
facilities provided for therein such that the Borrowers (as defined therein)
(and to the extent provided for therein, the LC Subsidiaries (as defined
therein)) may obtain loans and letters of credit on the terms set forth therein.
The 2011 Credit Agreement amended and restated an amended and restated credit
agreement dated as of April 28, 2010 (the “2010 Credit Agreement”), which
amended and restated an initial credit agreement dated as of February 8, 2005
(the “2005 Credit Agreement”).

 

  B. In connection with the 2005 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated February 8, 2005 (the “2005 Security Agreement”).

 

  C. In connection with the 2010 Credit Agreement, the Assignor granted to the
Assignee a security interest pursuant to the terms of a Swiss security agreement
dated April 28, 2010 (the “2010 Security Agreement”), which amended and
confirmed the security interest granted pursuant to the 2005 Security Agreement
in light of the 2010 Credit Agreement.

 

  D.

In connection with the 2011 Credit Agreement, the 2010 Security Agreement was
confirmed and amended by a confirmation and amendment agreement dated October 7,
2011 (the “2011 Confirmation to the Security Agreement”). The 2011 Confirmation
to

 

3



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

  the Security Agreement amended and confirmed the continuity, without novation,
of the security interest granted pursuant to the 2010 Security Agreement.

 

  E. In connection with the 2012 Credit Agreement, the Assignor and the
Assignee, among other parties, have entered into on the date hereof a European
Guarantee and Luxembourg Security Agreement (the “European Guarantee Agreement”)
pursuant to which the Assignor guarantees the Obligation of each other Foreign
Subsidiary that is a CFC, with the amounts payable in the aggregate by the
Assignor in respect of its guarantee thereunder limited at any time as specified
for the Assignor as set forth in Section 3 below.

 

  F. Pursuant to the 2012 Credit Agreement and the European Guarantee Agreement,
the Assignor shall secure not only its Obligations but also the Obligations of
each Foreign Subsidiary that is a CFC (as defined in the 2012 Credit Agreement)
and guarantee the obligation of each other Foreign Subsidiary that is a CFC (as
defined in the 2012 Credit Agreement).

 

  G. The Assignor and the Assignee (in its capacity as Administrative Agent and
Collateral Agent), have agreed to enter into this Agreement to amend the 2010
Security Agreement, as confirmed and amended by the 2011 Confirmation to the
Security Agreement, in view of the 2012 Credit Agreement, and to confirm the
continuing validity of the security interest created under the 2010 Security
Agreement as well as the 2011 Confirmation to the Security Agreement.

NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:

INTERPRETATION

Except as otherwise specified herein, defined terms used in this Agreement shall
have the meaning ascribed to them in the 2012 Credit Agreement or the 2010
Security Agreement and the 2011 Confirmation to the Security Agreement,
whichever is relevant.

AMENDMENT TO THE 2010 SECURITY AGREEMENT AND THE 2011 CONFIRMATION TO THE
SECURITY AGREEMENT

The Parties to this Agreement agree that from the date hereof all references to
the “Credit Agreement” in the 2010 Security Agreement and in the 2011
Confirmation to the Security Agreement shall be read as references to the 2012
Credit Agreement. All capitalized terms used in the 2010 Security Agreement and
in the 2011 Confirmation to the Security Agreement and not otherwise defined
herein shall as from the date hereof have the meaning ascribed to such terms in
the 2012 Credit Agreement. The Parties to

 

4



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

this Agreement acknowledge and agree in particular that from the date hereof
Swissco shall secure not only its obligations but also the Obligations of each
Foreign Subsidiary that is a CFC and guarantee the Obligations of each other
Foreign Subsidiary that is a CFC. The notion of Swissco Obligations, as defined
in the 2010 Security Agreement, is therefore extended to the Obligations of each
Foreign Subsidiary that is a CFC, construed by reference to Section 1.01 of the
2012 Credit Agreement.

In addition, Schedules 1 and 2 attached hereto, listing the (a) current bank
accounts of the Assignor to which the debtors of the Assigned Receivables shall
pay, wire transfer or credit any payments due to the Assignor, and (b) current
Assigned Receivables as of March 31, 2012 shall be deemed to replace Schedules 1
and 2 attached to the 2011 Confirmation to the Security Agreement as updated
from time to time in accordance with Section 2.4.1 of the 2010 Security
Agreement. With respect to the updated Schedule 1, the Assignor shall, within
ten Business Days from the date hereof, send a Notice of Assignment to the banks
(substantially in the form of Schedule 5 to the 2010 Security Agreement) for
bank accounts for which such notice was not yet sent.

CONFIRMATION RELATING TO THE SECURITY INTEREST CREATED UNDER THE 2010 SECURITY
AGREEMENT AND CONTINUING SECURITY INTEREST

The Assignor is and continues to be bound by its obligations as set out in the
2010 Security Agreement, as confirmed and amended by the 2011 Confirmation to
the Security Agreement and by this Agreement.

The security interest created pursuant to the 2010 Security Agreement, as
confirmed and amended by the 2011 Confirmation to the Security Agreement, shall
remain in full force and effect, and shall secure any and all of the Swissco
Obligations (as now defined in the 2012 Credit Agreement, and as modified or
increased pursuant to the 2012 Credit Agreement) and shall accrue to the benefit
of the Assignee. If and to the extent Swissco secures and/or guarantees the
Obligations of Foreign Subsidiaries that are direct or indirect parent companies
of Swissco or their direct or indirect subsidiaries (except for Swissco itself
and its direct and indirect subsidiaries) (the foregoing referred to from time
to time as “Upstream and Cross-Stream Obligations”), and not Obligations that
are Swissco’s primary obligations or the primary obligations of Foreign
Subsidiaries that are direct or indirect subsidiaries of Swissco, the following
limitations shall apply:

(i) Maximum Amount which may be secured or guaranteed by Swissco:

The aggregate:

(A) liability of Swissco; and

(B) use of proceeds from the enforcement of the Collateral of Swissco,

under this Agreement and any and all other Loan Documents shall not exceed the
amount of Swissco’s freely disposable equity in accordance with Swiss law,
presently being the total shareholder equity less the total of (i) the aggregate
share capital and (ii) statutory reserves (including reserves for own shares and
revaluations as well as agio) to the extent such reserves cannot be transferred
into unrestricted, distributable reserves.

 

5



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

The amount of freely disposable equity shall be determined on the basis of an
audited annual or interim balance sheet of Swissco.

This limitation shall only apply to the extent it is a requirement under
applicable law at the time (i) Swissco is required to perform or (ii) Collateral
of Swissco is enforced under the Loan Documents. Such limitation shall not free
Swissco from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when Swissco has
again freely disposable equity if and to the extent such freely disposable
equity is available. The limitation shall not apply to the extent Swissco
guarantees any amounts borrowed under any Loan Document that are lent to Swissco
or to wholly owned direct or indirect subsidiaries of Swissco, and shall
accordingly not apply to the Collateral of Swissco being enforced as
security/guarantee for the Obligations of Swissco or the Obligations of direct
or indirect subsidiaries of Swissco.

Swissco shall, and Luxembourg Holdco or any successor shareholder of Swissco
which is a party to a Loan Document shall procure that Swissco will, take and
cause to be taken all and any action (including, without limitation, (i) the
passing of any shareholders’ resolutions to approve any payment or other
performance under this Agreement or any other Loan Document and (ii) the
obtaining of any confirmations which may be required as a matter of Swiss
mandatory law in force at the time Swissco is required to make a payment or
perform other obligations under this Agreement or any other Loan Document) in
order to allow a prompt payment of amounts owing by Swissco under the Loan
Documents, a prompt use of proceeds from the Collateral of Swissco as well as
the performance by Swissco of other obligations under the Loan Documents with a
minimum of limitations.

If the enforcement of the Obligations of Swissco under the Loan Documents would
be limited due to the effects referred to in this Clause, Swissco shall further,
to the extent permitted by applicable law and Swiss accounting standards and
upon request by the Assignee, write up or sell any of its assets that are shown
in its balance sheet with a book value that is significantly lower than the
market value of the assets, in case of sale, however, only if such assets are
not necessary for Swissco’s business and such sale is permitted under this
Agreement or any other Loan Document.

(ii) Swiss Withholding Tax

(A) If so required under applicable law (including double tax treaties) at the
time it is required to make a payment under this Agreement or any other Loan
Document, Swissco:

 

  1) shall use its best efforts to ensure that such payments can be made without
deduction of Swiss withholding tax (Verrechnungssteuer), or with deduction of
Swiss withholding tax at a reduced rate, by discharging the liability to such
tax by notification pursuant to applicable law (including tax treaties) rather
than payment of the tax;

 

  2)

shall deduct the Swiss withholding tax at such rate (being 35% on the
Restatement Effective Date) as is in force from time to time if the notification
procedure pursuant to sub-paragraph (1) above does not

 

6



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

  apply; or shall deduct the Swiss withholding tax at the reduced rate resulting
after discharge of part of such tax by notification if the notification
procedure pursuant to sub-paragraph (1) applies for a part of the Swiss
withholding tax only; and shall pay within the time allowed any such taxes
deducted to the Swiss Federal Tax Administration; and

 

  3) shall promptly notify the Assignee that such notification or, as the case
may be, deduction has been made, and provide the Assignee with evidence that
such a notification of the Swiss Federal Tax Administration has been made or, as
the case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration.

 

  (B) If Swissco is required under applicable law (including double tax
treaties) to deduct Swiss withholding tax at the time the Assignee is enforcing
the Collateral of Swissco, the Assignee shall deduct from the proceeds from such
enforcement the Swiss withholding tax at such rate (being 35% on the Restatement
Effective Date) as is in force from time to time and shall pay without delay,
any such taxes deducted to the Swiss Federal Tax Administration.

 

  (C) In the case of a deduction of Swiss withholding tax, Swissco shall use its
best efforts to ensure that any person that is entitled to a full or partial
refund of the Swiss withholding tax deducted from such payment under this
Agreement or any other Loan Document or the proceeds of the enforcement of the
Collateral of Swissco, will, as soon as possible after such deduction:

 

  1) request a refund of the Swiss withholding tax under applicable law
(including tax treaties), and

 

  2) pay to the Assignee upon receipt any amount so refunded.

The Assignee shall use its reasonable best efforts to collaborate with Swissco
to secure such refund.

(iii) Additional Amount

To the extent Swissco is required to deduct Swiss withholding tax pursuant to
Clause (ii) above, and if the maximum amount of freely disposable shareholder
equity pursuant to clause (i) above is not fully utilized, additional Collateral
of Swissco shall be enforced until the enforcement proceeds equate an amount
which (after making any deduction of Swiss withholding tax) would have resulted
if no deduction of Swiss withholding tax had been required, provided that such
enforcement amount (including the increased amount) shall in any event be
limited to the maximum amount of freely disposable shareholder equity pursuant
to clause (i) above. In case of an enforcement of additional Collateral of
Swissco pursuant to this section (iii), any refund of Swiss withholding tax
obtained by Swissco under clause (ii)(C) above shall be for the account of
Swissco. If the refund is made to a Lender such Lender shall transfer the refund
so received to Swissco.

Neither the 2012 Credit Agreement nor the execution, delivery or effectiveness
of this Agreement shall extinguish the obligations for the payment of money
outstanding under the 2011 Credit Agreement or discharge or release the security
interest created under the 2010 Security Agreement and confirmed and amended by
the 2011 Confirmation to the

 

7



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

Security Agreement; in particular, there will be no novation of the obligations
outstanding under the 2011 Credit Agreement or instruments securing the same,
which shall remain in full force and effect, except to the extent modified by
the 2012 Credit Agreement and this Agreement.

CONTINUATION OF THE 2010 SECURITY AGREEMENT, AS CONFIRMED AND AMENDED BY THE
2011 CONFIRMATION TO THE SECURITY AGREEMENT

The 2010 Security Agreement, as confirmed and amended by the 2011 Confirmation
to the Security Agreement, shall remain towards the Parties in full force and
effect in its entirety, varied or amended only by the terms of this Agreement.

This Agreement shall form an integral part of the 2010 Security Agreement, as
amended by the 2011 Confirmation to the Security Agreement. This Agreement is a
Loan Document.

LAW AND JURISDICTION

 

1.1. Governing Law

This Agreement shall be governed by, and shall be construed in accordance with,
the laws of Switzerland.

 

1.2. Jurisdiction

Any legal action or proceeding with respect to this Agreement, the 2010 Security
Agreement and the 2011 Confirmation to the Security Agreement shall be submitted
exclusively to (i) the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and the United States District Court of the
Southern District of New York, and any appellate court from any thereof or
(ii) the ordinary courts of the canton of Geneva. By execution and delivery of
this Agreement, the Assignor hereby accepts for itself and in respect of its
property, the exclusive jurisdiction of either of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01 of the 2012 Credit Agreement.

 

8



--------------------------------------------------------------------------------

SECOND CONFIRMATION AND AMENDMENT    TO THE SWISS SECURITY AGREEMENT   
EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

GrafTech Switzerland S.A.

 

By:   /s/ John D. Moran

Name: John D. Moran

Title: Attorney-in-Fact

Place: Parma, Ohio, United States

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Brian Knapp

Name: Brian Knapp

Title: Vice President

Place: New York, New York

 

9